DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 1 is a method that recites a series of steps and therefore falls in the statutory category of a process.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “sorting, the data elements in descending order; merging the sorted data elements with the sorted data elements of other; transposing, the merged and sorted data elements”. As drafted, the claim as a whole recites a method including steps that could be performed in the human mind, but for the recitation of generic computing components. For example, a  Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
 Therefore, yes, the claim do recite judicial exceptions.
Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitations that “loading, data elements into registers” and “storing, the merged and sorted data elements” are insignificant pre-solution data gathering (see MPEP § 2106.05(g)). In addition, “a data-parallel computing device”, “a group of parallel processors”, “wherein each register is associated with at least one parallel processor in the group of parallel processors”, “parallel processors” and “other processors in the group” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components (“a data-parallel computing device”, “a group of parallel processors”, “register”, “parallel processors” and “other processors”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional element “a data-parallel computing device”, “a group of parallel processors”, “wherein each register is associated with at least one parallel processor in the group of parallel processors”, “parallel processors” and “other processors in the group” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). In addition, the limitation “loading, data elements into registers” and “storing, by the parallel processors” are insignificant pre-solution data gathering (see MPEP § 2106.05(g)), which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the steps of “loading, data elements into registers” and “storing, by the parallel processors” were considered to be extra-solution activity in Step 2A as insignificant pre-solution data gathering, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The background of the example does not provide any indication that the steps of “loading”, “storing”, “parallel processors” and “data-parallel computing device” are anything other than a generic, off-the-shelf computer component, and the specification paragraph [0003] lines 1-2, it specifically recites “sorting methods include semi-parallelized and parallelized algorithms being performed by data-parallel devices, such as graphics processing units (GPUs)”, and lines 9-10, “the data parallel device…for data to be loaded or stored”.
Accordingly, a conclusion that the steps of “loading”, “storing” that performed by “parallel processors” with “data-parallel computing device” is well understood, routine, conventional activity is supported under Berkheimer option 1.
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible. 

Independent claims 10 and 19 are rejected for the same reason as claim 1 above. Claim 10 further recites “one or more computing devices; and memory storing instructions, the instructions executable by the one or more computing devices”. Claim 19 further recites “A non-transitory computer-readable medium” and “one or more processor”. These additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)). 

With respect to the dependent claim 2, the claim elaborates that wherein loading the data elements into registers includes loading the data elements into associated registers of two or more parallel processors simultaneously. (“loading” the data elements into registers, it is being treated as a well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in specification paragraph [0003] lines 9-10, “the data parallel device…for data to be loaded or stored” (Berkheimer option 1).

With respected to the dependent claim 3, the claim elaborates that wherein loading the data elements into each processor's respective registers includes loading the data elements in a transposed order. (“loading” the data elements into each processor’s registers, it is being treated as a well understood, routine, conventional activity such that this additional element does not integrate the abstract idea into a practical application, such evidence can be found in specification paragraph [0003] lines 9-10, “the data parallel device…for data to be loaded or stored” (Berkheimer option 1). In addition, “transposed” order, it is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respected to the dependent claim 4, the claim elaborates that wherein sorting the data elements includes executing compare-and- exchange operation of all data elements in the registers associated with the respective parallel processor. (“compare-and- exchange operation” for sorting the data elements, it is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respected to the dependent claim 5, the claim elaborates that wherein merging the sorted data elements with the sorted data elements of other processors in the group includes pairing each parallel processor with another parallel processor in the group of processors; and merging the sorted data elements of each parallel processor with the sorted data elements of its respective paired processor. (“pairing” and “margining” the sorted data elements, it is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respected to the dependent claim 6, the claim elaborates that wherein merging the sorted data elements further includes merging the merged data elements of each pair processor with the other processor pairs (“margining” the merged pair, it is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respected to the dependent claim 7, the claim elaborates that wherein the group of parallel processors includes two groups of parallel processors. (“groups of parallel processors”, it is being treated as high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)).

With respected to the dependent claim 8, the claim elaborates that wherein merging the sorted data elements with the sorted data elements of other processors includes pairing each parallel processor with another parallel processor in the two groups of processors; and merging the sorted data elements of each parallel processor with the sorted data elements of its respective paired processor within each of the two groups of processors. (“pairing” and “margining” the sorted data elements, it is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

With respected to the dependent claim 9, the claim elaborates that merging the sorted data elements of the two groups of processors. (“margining” the sorted data elements, it is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion)).

Dependent claims 11-18 and 20 recite the same features as applied to claims 2-9 and 2 respectively above, therefore they are also rejected under the same rationale.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 10 and 19 (line# refers to claim 1):
In line 7, the claim recites the phrase “other processors in the group”. However, prior to this phrase at line 2, the claim recites “group of parallel processors”. Thus, it is unclear if the second recitation of “other processors in the group” intent to refer to one of the parallel processor in “the group of parallel processors” as cited in claim 1, line 2.

As per claims 2, 11 and 20 (line# refers to claim 2):
	Line 2, it recites “two or more parallel processors”. It is uncertain if this term intent to refer to two or more parallel processors within the “group of parallel processors” as cited in the claim 1, line 2.

As per claims 5 and 14 (line# refers to claim 5):
In line 3, the claim 5 recites the phrase “the group of processors” lacks antecedence basis. It is uncertain if this term intent to refer to “the group of parallel processors” as cited in claim 1, line 2.

As per claims 8-9 and 17-18 (line# refers to claim 5):
In lines 3 and 5, the claim 8 recites the phrase “the two groups of processors” lacks antecedence basis. It is uncertain if this term intent to refer to “two groups of parallel processors” as cited in claim 7, lines 1-2.

As per claims 3-4, 6-7, 12-13 and 15-16:
They are method and system claims that depend on claims 1 and 10 above. Therefore, they have same deficiencies as claims 1 and 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin Chhugani et al. (Efficient Implementation of Sorting on Multi-Core SMID CPU Architecture; hereafter Jatin) in view of Kamath et al. (US Pub. 2015/0067008 A1).
Jatin was cited in the IDS filed on 05/13/2019

As per claim 1, Jatin teaches the invention substantially as claimed including A method for sorting data in parallel on a data-parallel computing device (Jatin, Title, Sorting on Multi-core SIMD CPU Architecture; Page 1314, sec. 3. Architecture Specification, Lines 8-11, data-level parallelism (DLP, e.g., SIMD, vector computation), thread-level parallelism (TLP, e.g., simultaneous multi-threading, and multicore); page 1317 (left Column) lines 4-7, Each level of the sorting network compare elements in parallel (as sorting in parallel) using SIMD min and max operations) comprising: 
loading, by a group of parallel processors, data elements into registers, wherein each register is associated with at least one processor in the group of parallel processors (Jatin, page 1316, Sec 4.2.1, lines 2-3, Arrays A and B are held in SIMD register; Page 1317, Sec 4.2.2 In-register sorting, line 2, load K2 numbers into K SIMD registers; Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors, Fig. 4, Input registers, Sec. 3.1, ILP, lines 1-4, modern processors with super-scalar architecture can execute multiple instructions simultaneously…Duo processors (as group of parallel processors)); 
for each of the parallel processors, sorting, in parallel, the data elements loaded in its associated registers (Jatin, Page 1316, sec 4.1, phase 1, lines 5-7, Each thread sorts the data assigned to it using a SIMD implementation of merge-sort; Page 1317, sec 4.2.2, lines 4-7, sort values within each line of the registers, by simply executing a series of comparisons using min/max operation. These comparisons re-order the values so that values within any particular lane are sorted; also see page 1317 (left Column) lines 4-7, Each level of the sorting network compare elements in parallel (as sorting in parallel) using SIMD min and max operations); 
for each of the parallel processors, merging the sorted data elements with the sorted data elements of other processors in the group (Jatin, Page 1316, sec 4.1, Phase 1, lines 14-20, As a second step, we now merge these P sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists. For example, for the first iteration of this step, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores; Phase 2, lines 1-5, The second phase consists of (logN-logM) iterations. In each iteration, we merge pairs of lists to obtain sorted sequences of twice the length than the previous iteration. All P processors work simultaneously to merge the pairs of lists), and 
storing, by the parallel processors, the merged and sorted data elements (Jatin, Page 1318, sec 4.2.4, lines 1-21, Complete SIMD algorithm, step 1, divide the input (size N) into chunks of size M. For each chunk: (a) perform in-register sort…(d) Merge…Step 2…(a) Merge sequences of length…Each iteration of Step 2 needs to load/store complete dataset from/to the main memory (as store the merged and sorted data elements back to memory)).

Jatin fails to specifically teach sorting the data elements in descending order, and when storing, the merged and sorted data elements are transposing/transposed.

However, Kamath teaches sorting the data elements in descending order (Kamath, Abstract, lines 4-5, Each column of an array may be sorted in ascending (descending) order to form a first sorted array); and when storing, the merged and sorted data elements are transposing/transposed (Kamath, Fig. 4B, 410; Fig. 6, 610; [0015] lines 1-3, FIG. 6 is a flow diagram illustrating transposition of array data in a multi-bank memory subsystem; [0053] lines 6-11, Control logic within SIMD processor 600 allows the addressing of each memory bank access to be incremented so that a single data store operation from output register 620 will be incrementally spread out in memory 610. In this manner, store operations performed after a column sort as illustrated in FIG. 4B may result in a transposed array).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin with Kamath because Kamath’s teaching of sorting the array data in descending order and storing the transposed array data would have provided Jatin’s system with the advantage and capability to easily arranging and managing the data elements which improving the system efficiency. 

As per claim 5, Jatin and Kamath teach the invention according to claim 1 above. Jatin further teaches wherein merging the sorted data elements with the sorted data elements of other processors in the group (Jatin, Page 1316, sec 4.1, Phase 1, lines 14-20, As a second step, we now merge these P sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists. For example, for the first iteration of this step, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores) includes pairing each parallel processor with another parallel processor in the group of processors (Jatin, Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors; Page 1313, Right Column, line 3, Finding closest pair; Page 1316, sec 4.1, phase 1, lines 4-7, First, we divide each block of data amongst the available threads (or processors). Each thread sorts the data assigned to it using a SIMD implementation of merge-sort, lines 9-11, Each thread sorts its allocated list of numbers to produce one sorted list (each processors corresponding to one list)); and 
merging the sorted data elements of each parallel processor with the sorted data elements of its respective paired processor (Jatin, Page 1316, Phase 1, lines 18-22, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores. Likewise, in the next iteration, 4 threads share the work of merging two sorted sequences).

As per claim 6, Jatin and Kamath teach the invention according to claim 5 above. Jatin further teaches merging the merged data elements of each pair processor with the other processor pairs (Jatin, Page 1316, Phase 2, lines 2-5, In each iteration, we merge pairs of lists to obtain sorted sequences of twice the length than the previous iteration. All P processors work simultaneously to merge the pairs of lists). 

As per claim 10, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Jatin further teaches one or more computing devices; and memory storing instructions, the instructions executable by the one or more computing devices (Jatin, Title, Sorting on Multi-core SIMD CPU Architecture; Page 1313, Sec 1, Introduction, right column, lines 10-12, Modern shared-memory computer architectures with multiple cores and SIMD instructions can perform high performance sorting).

As per claims 14-15, they are system claims of claims 5-6 respectively above. Therefore, they are rejected for the same reasons as claims 5-6 above.

As per claim 19, it is a non-transitory computer readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin and Kamath, as applied to claim 1 above, and further in view of Bleidt et al. (US Patent. 5,671,377).

As per claim 2, Jatin and Kamath teach the invention according to claim 1 above. Jatin teaches loading the data elements into registers (Jatin, page 1316, Sec 4.2.1, lines 2-3, Arrays A and B are held in SIMD register; Page 1317, Sec 4.2.2 In-register sorting, line 2, load K2 numbers into K SIMD registers).

Jatin and Kamath fails to specifically teach loading the data elements into associated registers of two or more parallel processors simultaneously.

However, Bleidt teaches loading the data elements into associated registers of two or more parallel processors simultaneously (Bleidt, Col 7, lines 43-45, the data is simultaneously loaded into the internal registers 306 of all the processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin and Kamath with Bleidt because Bleidt’s teaching of loading the data elements into registers simultaneously would have provided Jatin and Kamath’s system with the advantage and capability to increase the data elements loading speed which improving the system efficiency. 

As per claim 11, it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 20, it is a non-transitory computer readable medium claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin and Kamath, as applied to claim 1 above, and further in view of Nordquist et al. (US Patent. 8,074,224 B1) and Ould-Ahmed-Vall et al. (US Pub. 2017/0177358 A1; (hereafter Ould).

As per claim 3, Jatin and Kamath teach the invention according to claim 1 above. Jatin teaches loading the data elements into processor's registers (Jatin, page 1316, Sec 4.2.1, lines 2-3, Arrays A and B are held in SIMD register; Page 1317, Sec 4.2.2 In-register sorting, line 2, load K2 numbers into K SIMD registers).

	Jatin and Kamath fail to specifically teach when loading the data elements, it is loaded into each processor's respective registers includes loading the data elements in a transposed order.

	However, Nordquist teaches when loading the data elements, it is loaded into each processor's respective registers (Nordquist, Fig. 3, 310 (0)-310(m-1) Cores; Col 10, line 67-Col 11 line 6, local register file 404 is physically or logically divided into P lanes, each having some number of entries (where each entry might be, e.g., a 32-bit word). One lane is allocated to each processing unit, and corresponding entries in different lanes can be populated with data for corresponding thread types to facilitate SIMD execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin and Kamath with Nordquist because Nordquist’s teaching of each processors has corresponding register line would have provided Jatin and Kamath’s system with the advantage and capability to easily manage and corporate the processor’s register which improving the system performance. 

Jatin, Kamath and Nordquist fail to specifically teach loading the data elements in a transposed order.

However, Ould teaches loading the data elements in a transposed order (Ould, [0154] lines 7-9, the transposed data may then be loaded into the destination register).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin, Kamath and Nordquist with Ould because Ould’s teaching of loading the data elements in transposed order would have provided Jatin, Kamath and Nordquist’s system with the advantage and capability to enable subsequent loads to be faster and more efficient without the need to access memory or to transpose the source data (see Ould, [0154], loads to be faster and more efficient).

As per claim 12, it is a system claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin and Kamath, as applied to claim 1 above, and further in view of Nordquist et al. (US Patent. 8,074,224 B1).

As per claim 4, Jatin and Kamath teach the invention according to claim 1 above. Jatin further teaches wherein sorting the data elements includes executing compare-and- exchange operation of all data elements in the registers (Jatin, Page 1316, sec 4.1, phase 1, lines 5-7, Each thread sorts the data assigned to it using a SIMD implementation of merge-sort; Page 1317, sec 4.2.2, lines 4-7, sort values within each line of the registers, by simply executing a series of comparisons using min/max operation. These comparisons re-order the values so that values within any particular lane are sorted (as compare-and exchange operations since the data are compared and re-ordered/exchanged)).

Jatin and Kamath fail to specifically teach the registers associated with the respective parallel processor.

However, Nordquist teaches the registers associated with the respective parallel processor (Nordquist, Fig. 3, 310 (0)-310(m-1) Cores; Col 10, line 67-Col 11 line 6, local register file 404 is physically or logically divided into P lanes, each having some number of entries (where each entry might be, e.g., a 32-bit word). One lane is allocated to each processing unit (as each line of registers are associated with respective processing unit), and corresponding entries in different lanes can be populated with data for corresponding thread types to facilitate SIMD execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin and Kamath with Nordquist because Nordquist’s teaching of each processors has corresponding register line would have provided Jatin and Kamath’s system with the advantage and capability to easily manage and corporate the processor’s register which improving the system performance. 

As per claim 13, it is a system claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jatin and Kamath, as applied to claim 1 above, and further in view of Tian Xiaochen et al. (Register Level Sort Algorithm on Multi-Core SIMD processors; hereafter Tian).
	Tian was cited in the IDS filed on 05/13/2019

As per claim 7, Jatin and Kamath teach the invention according to claim 1 above. Jatin and Kamath fail to specifically teach wherein the group of parallel processors includes two groups of parallel processors.

However, Tian teaches wherein the group of parallel processors includes two groups of parallel processors (Tian, Page 6, 3.5 Implementation, Fig. 10, Algorithm overview; core#1+core#2 (one group of parallel processors), core#3+core#4 (second group of parallel processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jatin and Kamath with Tian because Tian’s teaching of groups of parallel processors which including different/two groups would have provided Jatin and Kamath’s system with the advantage and capability to sort and merge the data elements from different groups which improving the overall system performance and efficiency.

As per claim 8, Jatin, Kamath and Tian teach the invention according to claim 7 above. Jatin further teaches wherein merging the sorted data elements with the sorted data elements of other processors (Jatin, Page 1316, sec 4.1, Phase 1, lines 14-20, As a second step, we now merge these P sorted lists to produce a single sorted list of size M elements. This requires multiple threads to work simultaneously to merge two lists. For example, for the first iteration of this step, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores) includes pairing each parallel processor with another parallel processor in the two groups of processors (Jatin, Page 1314, Sec 2, Related work, lines 3-4, SIMD and multi-core capability of modern processors, including GPUs, line 12, SIMD processors; Page 1313, Right Column, line 3, Finding closest pair; Page 1316, sec 4.1, phase 1, lines 4-7, First, we divide each block of data amongst the available threads (or processors). Each thread sorts the data assigned to it using a SIMD implementation of merge-sort, lines 9-11, Each thread sorts its allocated list of numbers to produce one sorted list (each processors corresponding to one list)); and 
merging the sorted data elements of each parallel processor with the sorted data elements of its respective paired processor (Jatin, Page 1316, Phase 1, lines 18-22, we have P sorted lists, and P threads. For merging every two consecutive lists, we partition the work between the two threads to efficiently utilize the available cores. Likewise, in the next iteration, 4 threads share the work of merging two sorted sequences).
In addition, Tian teaches when margining, the paired processor is within each of the two groups of processors (Tian, Page 6, 3.5 Implementation, Fig. 10, Algorithm overview; core#1+core#2 and core#3+core#4,  Parallel merge sorted sequence by 2 cores).

As per claim 9, Jatin, Kamath and Tian teach the invention according to claim 8 above. Tian further teaches merging the sorted data elements of the two groups of processors (Tian, Page 6, 3.5 Implementation, Fig. 10, Algorithm overview; core#1+core#2 and core#3+core#4,  Parallel merge sorted sequence by 4 cores (two groups of processors)).

As per claims 16-18, they are system claims of claims 7-9 above. Therefore, they are rejected for the same reason as claims 7-9 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195